Citation Nr: 1540472	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-12 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD) with depression and alcohol dependence. 

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from August 1974 to February 1977, October 1978 to July 1985, and November 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the St. Louis, Missouri, regional office (RO) of the Department of Veterans Affairs (VA).  This decision granted entitlement to service connection for PTSD and assigned a 50 percent evaluation effective August 22, 2008.  

In February 2014, the Veteran's representative submitted a medical form in which the examiner opined that the Veteran was not employable.  Entitlement to TDIU is a potential element of all initial ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The February 2014 opinion raises the issue of TDIU in this case.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA treatment records dated through 2012 report on several occasions, including in a February 2012 treatment note, that the Veteran had applied for Social Security disability benefits.  The evidence does not include any records from the Social Security Administration (SSA).  

VA has a duty to obtain relevant records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2) (2015).  VA has a duty to obtain SSA decisions and underlying medical records when relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000).  They are potentially relevant in this case.  

The Veteran has submitted a January 2014 questionnaire completed by his doctor that addresses his current psychiatric impairment and residual functional capacity.  In the categories of responding to supervisors, responding to co-workers, and responding to customary work pressures, the examiner opined that the Veteran had severe impairment.  The examiner also estimated that the Veteran was unemployable.  When asked the earliest date that this level of impairment had existed, the examiner said "Since his deployment to Kuwait".  Unfortunately, this questionnaire does not contain a diagnosis, so that the Board is unable to know if this psychiatric impairment is completely due to the Veteran's service connected PTSD.  Furthermore, it seemingly contradicts the October 2012 VA examination that shows the Veteran was employed at the same job from his 1991 return from Kuwait until 2010.  However, this questionnaire does constitute evidence that the Veteran's disability has worsened since his most recent VA examination in October 2012.  

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, he should be scheduled for a new VA examination of his PTSD.  

Finally, the January 2014 questionnaire notes that a psychological evaluation was obtained in conjunction with the questionnaire.  A copy of this evaluation should be obtained for the record.  

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to complete a formal application for TDIU.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Ask the Veteran to authorize VA to obtain the psychological evaluation utilized by Dr. D. F. Hemeyer in conjunction with the January 2014 questionnaire.  The Veteran should be informed that he may submit this evaluation himself, and that it is his ultimate responsibility to see that it is submitted if he wishes it to be considered. 

4.  After all available records have been obtained, schedule the Veteran for a VA examination to evaluate the current severity of the PTSD.  All indicated tests and studies should be conducted.  The examiner should note that the claims folder has been reviewed.  

The examiner should opine whether the Veteran's PTSD with depression and alcohol dependence tinnitus and hearing loss would prevent him from obtaining and keeping the kinds of employment he previously engaged in or is otherwise qualified.  The examiner should provide reasons for this opinion.

5.  If the Veteran still does not meet the percentage requirements for a TDIU refer the claim to the Director of VA's Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 4.16(b) (2015). 

6.  If any benefit on appeal remains denied, issue a supplemental statement of the case (including consideration of TDIU, if that benefit has been denied).  Then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

